                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA
                                    Western Division


NUSTAR FARMS, LLC                                )
     et al                                       )
                                                 )
          Plaintiffs,                            )
                                                 )
v.                                               )           Case No. C20-4003-CJW-MAR
                                                 )
                                                 )           REQUEST FOR EXPEDITED
RYAN LIZZA                                       )           RELIEF PURSUANT TO
     et al                                       )           LR 7(i)
                                                 )
          Defendants.                            )
                                                 )


                        DECLARATION OF STEVEN S. BISS

          Steven S. Biss states and deposes as follows, under penalty of perjury:

          1.      I am over 21 years of age and otherwise competent to make this

Declaration.      I have personal knowledge of the statements contained herein.         The

statements in this Declaration are accurate to the best of my knowledge, information and

belief.

          2.      I am lead counsel for Plaintiffs in this action.

          3.      I make this Declaration pursuant to Local Civil Rule 37(a). I certify that

counsel for Plaintiffs, in good faith, has conferred personally with counsel for the

Defendants in an attempt to resolve or narrow by agreement the issues raised by

Plaintiffs’ motion to compel discovery. The lawyers have been unable to reach an

agreement.




                                                 1

Case 5:20-cv-04003-CJW-MAR Document 138-3 Filed 08/13/21 Page 1 of 2
       4.         On August 10, 2021, Counsel for the parties fully discussed the matter on

the record. See Transcript attached to Plaintiffs’ motion. On August 12, 2021, Counsel

for Plaintiffs against explored the possibility of resolving this dispute without Court

intervention.

       5.       Defendants steadfastly refuse to permit the Witness to hear any portion of

the audiotapes.

       Further the affiant saith not.

       In accordance with 28 U.S.C. § 1746, I declare, certify, verify, and state under

penalty of perjury that the foregoing is true and correct.

       Executed in Charlottesville, Virginia, on August 13, 2021.




                                        /s/    Steven S. Biss
                                               STEVEN S. BISS




                                              2

Case 5:20-cv-04003-CJW-MAR Document 138-3 Filed 08/13/21 Page 2 of 2
